                   Case 2:19-cv-00083 Document 1 Filed 11/27/19 Page 1 of 4



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                          DEL RIO DIVISION

RAFAEL G. CASTRO AND                               §
NATALIA DE LA GARZA                                §      CIVL ACTION NO. _________________
                                                   §
V.                                                 §
                                                   §
DILLARD TRAVIS ONEAL AND                           §
EAN HOLDINGS, LLC                                  §
D/B/A ENTERPRISE RENT-A-CAR,                       §      JURY DEMANDED

                                   DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

            Defendant, Travis O’Neal Dillard, improperly named and sued as Dillard Travis O’Neal,

files this Notice of Removal, pursuant to 28 U.S.C. §§ 1332(a) and 1441(b) and will show:

            1.       Plaintiffs Rafael G. Castro and Natalie De La Garza’s civil suit against Defendants

Travis O’Neal Dillard, improperly named and sued as Dillard Travis O’Neal and EAN Holdings,

LLC is removable to this Court. Complete diversity exists between Plaintiff and all Defendants,

the amount in controversy exceeds $75,000.00, exclusive of interest and costs, and this removal is

being filed within the time period permitted under §1441(b).

            2.       On August 9, 2019, Plaintiffs filed Cause No. 19-08-37727-MCVAJA, styled

Rafael G. Castro and Natalia De La Garza v. Dillard Travis Oneal and EAN Holdings, LLC D/B/A

Enterprise Rent-A-Car in the 365th Judicial District Court of Maverick County, Texas.

            3.       Complete diversity exists between Plaintiffs and all Defendants as required by 28

U.S.C. § 1332(a):

                 A. Plaintiffs are citizens of Maverick County, Texas. 1




1
    See ¶ 2.1 of Plaintiffs’ Original Petition.
                Case 2:19-cv-00083 Document 1 Filed 11/27/19 Page 2 of 4



              B. Defendant Travis O’Neal Dillard, improperly named and sued as Dillard Travis
                 O’Neal, is a citizen of Bullock County, Alabama. 2

              C. EAN Holdings, LLC is not a citizen of Texas. The citizenship of a limited liability
                 company is determined by the citizenship of its members. See Harvey v. Grey Wolf
                 Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). EAN Holdings, LLC is a foreign
                 limited liability company organized and existing under the laws of Delaware. EAN
                 Holdings, LLC’s sole member is Enterprise Holdings, Inc., a Missouri corporation
                 with its principal place of business in Missouri. EAN Holdings, LLC is not, and
                 was not at the time of the filing, a citizen of the State of Texas within the meaning
                 of the Acts of Congress relating to the removal of actions. 28 U.S.C. § 1332(c)(1).

         4.       In their petition, Plaintiffs contend that “[e]ach Plaintiff seeks only monetary relief

of less than $75,000.00, including damages of any kind.” 3 However, on August 29, 2019, Plaintiffs

served their Request for Disclosure responses. These responses included documentation of

Plaintiffs’ current medical expenses incurred ($12,483.97 for Plaintiff Rafael Castro and

$12,312.92 for Plaintiff Natalie De La Garza) as well as recommendations for future medical

treatment, including a shoulder surgery for both Plaintiffs at a cost of $35,000.00 each and

cervical spine surgery for both Plaintiffs at a cost of $75,000.00 each. 4

         5.       This Notice of Removal is filed within 30 days after the Defendant Travis O’Neal

Dillard, improperly named and sued as Dillard Travis O’Neal was served with Plaintiffs’ Request

for Disclosure Responses in accordance with 28 U.S.C. § 1446(b)(1).

         6.       This Notice of Removal also is being filed within 1 year after the commencement

of the action in accordance with 28 U.S.C. § 1446(c)(1).

         7.       Plaintiff’s Request for Disclosure responses, and the medical and billing records

produced therein, make it clear that the amount in controversy is in excess of $75,000.00, as

required by 28 U.S.C. § 1332(a). 5


2
  See ¶ 2.2 of Plaintiffs’ Original Petition.
3
  See ¶ 1.2 of Plaintiffs’ Original Petition.
4
  See Exhibit “A” – Plaintiff’s Responses to Defendant’s Request for Disclosure at p. 26, 31, 61, and 68.
5
  Id.
              Case 2:19-cv-00083 Document 1 Filed 11/27/19 Page 3 of 4



        8.     Defendant files with this Federal Court a copy of all process, pleadings, and orders

as required by 28 U.S.C. § 1446(a):

               Exhibit Number         Description

               1. Plaintiffs’ Original Petition;
               2. Affidavit of Service;
               3. Affidavit of Service;
               4. Certificate of Last Known Address;
               5. Sailor and Soldier’s Affidavit
               6. Certificate of Last Known Address;
               7. Sailor and Soldier Affidavits;
               8. Motion for Default Judgment;
               9. Defendant Dillard Travis O’Neal’s Original Answer;
               10. Defendant EAN Holdings, LLC’s Original Answer;
               11. Defendant EAN Holdings, LLC’s Request for a Jury Trial
               12. Notice of Appearance of Counsel; and
               13. State Court docket sheet.

        9.     There is no opposition from any Defendant on removing this case to Federal Court.

        10.    Defendant will serve Plaintiff with a copy of this Notice of Removal and will file a

Notice with the Clerk of the District Court of Maverick County, Texas as required by 28 U.S.C. §

1446(d).

        11.    Plaintiff demanded a jury in the State Court action. Defendants also demanded a

jury.

        12.    THEREFORE, Defendant Travis O’Neal Dillard, improperly named and sued as

Dillard Travis O’Neal removes Cause No. 19-08-37727-MCVAJA, styled Rafael G. Castro and

Natalia De La Garza v. Dillard Travis Oneal and EAN Holdings, LLC D/B/A Enterprise Rent-A-

Car in the 365th Judicial District Court of Maverick County, Texas to the United States District

Court for the Western District of Texas – Del Rio Division, pursuant to the statutes and in

conformance with the requirements set forth in 28 U.S.C. §§ 1332, 1441, and 1446.
             Case 2:19-cv-00083 Document 1 Filed 11/27/19 Page 4 of 4



                                      Respectfully submitted,

                                      BENJAMIN, VANA, MARTINEZ & CANO, LLP


                                      By:     /s/Dan Joe Vana
                                              Dan Joe Vana
                                              Texas State Bar No. 20435750
                                              Stephen K. Luxton
                                              Texas State Bar No. 24087953

                                       2161 NW Military Highway, Suite 111
                                       San Antonio, Texas 78213
                                       Telephone: (210) 881-0667
                                       Facsimile: (210) 881-0668
                                       E-Mail: danvana@benlawsa.com
                                       E-Mail: sluxton@benlawsa.com

                                      ATTORNEYS FOR DEFENDANT,
                                      DILLARD TRAVIS ONEAL


                                 CERTIFICATE OF SERVICE


        I hereby certify that on the 27th day of November, 2019, I electronically filed the foregoing
with the Clerk of the Court using CM/ECF system which will send notification of such filing to
the following and, if such person is not a member of the CM/ECF system, then service will be
made in accordance with Rule 5(b) of the Federal Rules of Civil Procedure.

   Sandra Cortes                                  Greg G. Chandler
   Mata-Cortes Law Firm, P.C.                     Bain & Barkley
   626 Madison Street                             1308 East Common Street, Suite 205
   Eagle Pass, Texas 78852                        New Braunfels, Texas 78130

   Daniel Dutko
   Rusty Hardin & Associates, LLP
   5 Houston Center
   1401 McKinney, Suite 2250
   Houston, Texas 78852

                                                      /s/Dan Joe Vana
                                                      Dan Joe Vana
